DETAILED ACTION
This Office action is in response to the amendment filed on October 18th, 2021.  Claims 1-18 are pending.  In light of the amendment, the prior objection to the figures is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a sample support body comprising: a substrate; and an ionization substrate disposed on the substrate, wherein the ionization substrate has measurement regions for dropping a sample on a second surface located on a side opposite to a first surface facing the substrate, a plurality of through-holes that open in the first surface and the second surface are formed at least in the measurement regions of the ionization substrate, a conductive layer is provided on peripheral edges of the through-holes on at least the second surface, and at least a part of the substrate which is adjacent to the ionization substrate is formed to enable the sample to move to an inside of the substrate.
The closest prior arts of record are US 2006/0266941 (Vestal) and US 6,617,575 (Cramer).  Vestal discloses a sample support body comprising: a substrate (fig. 8, element 28); and an ionization substrate disposed on the substrate, wherein the ionization substrate has measurement regions for dropping a sample on a second 
Vestal does not disclose at least a part of the substrate which is adjacent to the ionization substrate is formed to enable the sample to move to an inside of the substrate.  It is noted that the ISR considers this an X reference, however, Vestal only discloses the features of the first embodiment, which is not encompassed by the claims.
Cramer discloses a sample support body comprising: a first substrate (multiple figures, element 3); and an second substrate disposed on the substrate, wherein the second substrate has regions for dropping a sample on a second surface located on a side opposite to a first surface facing the substrate, a plurality of through-holes that open in the first surface and the second surface are formed on the second substrate, a conductive layer is provided on peripheral edges of the through-holes on at least the second surface (multiple figures, element 1), and at least a part of the first substrate which is adjacent to the second substrate is formed to enable the sample to move to an inside of the substrate (multiple figures, element 4).
Cramer does not disclose that the second substrate is an ionization substrate with measurement regions.  Cramer ionizes the sample within the cavity 4 instead, and uses the second substrate purely as a grid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached at 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881